 


109 HR 1226 IH: United States Financial Policy Committee For Fair Capital Standards Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1226 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Bachus (for himself, Mrs. Maloney, Mr. Oxley, Mr. Frank of Massachusetts, Ms. Pryce of Ohio, Mr. Baker, Ms. Velázquez, Mr. Capuano, Mr. Kanjorski, Mr. Jones of North Carolina, Mrs. Biggert, Mr. Fitzpatrick of Pennsylvania, Mr. Gerlach, Mr. Gillmor, Mr. Gutierrez, Mr. Ford, Mr. Leach, Mr. Castle, Mr. Ryun of Kansas, Mr. Crowley, Mr. Paul, Mr. Neugebauer, Mr. Manzullo, Ms. Ginny Brown-Waite of Florida, and Mr. Clay) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To establish a mechanism for developing uniform United States positions on issues before the Basel Committee on Banking Supervision at the Bank for International Settlements, to require a review on the most recent recommendation of the Basel Committee for an accord on capital standards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Financial Policy Committee For Fair Capital Standards Act. 
2.United States Financial Policy Committee 
(a)EstablishmentThere is hereby established an inter-agency committee, to be known as the United States Financial Policy Committee (hereafter in this Act referred to as the Committee), which shall consist of— 
(1)the Secretary of the Treasury, who shall serve as the Chairperson of the Committee; 
(2)the Chairman of the Board of Governors of the Federal Reserve System; 
(3)the Comptroller of the Currency; 
(4)the Chairperson of the Federal Deposit Insurance Corporation; and 
(5)the Director of the Office of Thrift Supervision. 
(b)PurposeThe purpose of the Committee is to develop uniform United States positions on proposals made to, and issues before, the Basel Committee on Banking Supervision that, if implemented, may directly or indirectly affect United States financial institutions. 
(c)MeetingsThe Committee shall meet before any meeting of the Basel Committee on Banking Supervision that is related to, or is expected to involve a discussion of, capital standards and at any other time the Chairperson or any member of the Committee calls for a meeting. 
(d)Adherence to Committee position 
(1)In generalEach member of the Committee that is a participant on the Basel Committee on Banking Supervision shall adhere to the positions of the Committee in any negotiations of the Basel Committee on Banking Supervision. 
(2)Lack of uniform positionIf the members of the Committee that are participants on the Basel Committee on Banking Supervision are unable to agree on a uniform position on an issue, the position of the Secretary of the Treasury shall be determinative for purposes of paragraph (1) with respect to such issue. 
(e)Reports to the Congress 
(1)Annual report 
(A)In generalThe Committee shall submit an annual report to the Congress on the proceedings of the Committee during the period covered by the report. 
(B)Contents of reportThe report shall include— 
(i)a brief description of issues that were addressed by the Committee; 
(ii)a brief description of the uniform positions developed by the Committee with respect to such issues; and 
(iii)in the case of any issue for which a uniform policy was not agreed to, a brief description of the positions of the parties to the disagreement and an explanation of the reasons why the parties could not reach an agreement. 
(2)Reports to the Congress prior to agreement on any basel accord 
(A)In generalNo Federal banking agency (as defined in section 3(z) of the Federal Deposit Insurance Act) may agree to any proposed recommendation of the Basel Committee on Banking Supervision before the agency submits a report on the proposed recommendation to the Congress. 
(B)ConsultationsThe head of any Federal banking agency that submits a report to the Congress under subparagraph (A) shall consult with the Congress concerning the proposal. 
(3)Evaluation of New Basel Capital AccordThe Federal banking agencies (as defined in section 3(z) of the Federal Deposit Insurance Act), in consultation with the Secretary of the Treasury, shall evaluate the impact of the revised Capital Accord, taking into account the following factors, and shall include such evaluation in the report: 
(A)The cost and complexity of the proposal. 
(B)The impact of the proposal on small, medium, and large financial institutions. 
(C)The impact of the proposal on real estate markets. 
(D)The effect of an operational risk capital standard on the resilience of the Nation’s financial system and competition. 
(E)The impact of the proposal on competition between banks and other financial institutions. 
(F)The need for additional training for supervision and examination personnel. 
(G)Any comments filed by the public after notice and an opportunity to comment for a period of not less than 60 days. 
(H)The relative impact of compliance by domestic banks. 
(f)Administrative support servicesEach agency represented on the Committee shall provide such administrative support services as may be necessary for the Committee to carry out its responsibilities under this Act. 
3.Representation on Basel Committee on Banking Supervision for the Director of the Office of Thrift Supervision 
(a)In generalSection 912 of the International Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended— 
(1)by striking Sec. 912.  As one of the three and inserting the following: 
 
(a)FDICAs one of the 4; and 
(2)by adding at the end the following new subsection: 
 
(b)Director of the Office of Thrift SupervisionAs 1 of the 4 Federal bank regulatory and supervisory agencies, the Director of the Office of Thrift Supervision shall be given equal representation with the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation on the Committee on Banking Regulations and Supervisory Practices of the Group of Ten Countries and Switzerland.. 
(b)Technical and Conforming AmendmentThe heading for section 912 of the International Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended to read as follows: 
 
912.Equal representation for the FDIC and the Director of the Office of Thrift Supervision. 
 
